The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 26, 2021

                               2021COA114

No. 20CA254, Owners Ins. v Dakota Station II — Insurance;
Arbitration — Colorado Uniform Arbitration Act — Vacating
Award — Appraisers — Impartiality

     A division of the court of appeals considers a novel issue of

state law: Where an insurance policy’s appraisal provision requires

the agreement of at least one impartial appraiser for an award to be

binding, does the lack of impartiality by the only appraiser to agree

to the award invalidate the award? The division concludes that it

does. The division also concludes that the trial court didn’t violate

the law of the case in addressing the issues remanded from a prior

appeal, didn’t reversibly err in any of the rulings challenged on

appeal, applied the correct legal standards in its decision, and made

factual findings regarding an appraiser’s impartiality that are

supported by the record. The summaries of the Colorado Court of
Appeals published opinions constitute no part of the opinion of the

division but have been prepared by the division for the convenience

of the reader. The summaries may not be cited or relied upon as

they are not the official language of the division. Any discrepancy

between the language in the summary and in the opinion should be

resolved in favor of the language in the opinion.

     Accordingly, the division affirms the trial court’s judgment

vacating an umpire’s appraisal award.
COLORADO COURT OF APPEALS                                      2021COA114


Court of Appeals No. 20CA0254
Jefferson County District Court No. 15CV31037
Honorable Laura A. Tighe, Judge


Owners Insurance Company, a Michigan corporation,

Petitioner-Appellee,

v.

Dakota Station II Condominium Association, Inc., a Colorado nonprofit
corporation,

Respondent-Appellant.


                           JUDGMENT AFFIRMED

                                 Division III
                         Opinion by JUDGE GOMEZ
                        Furman and Tow, JJ., concur

                        Announced August 26, 2021


Spencer Fane LLP, Terence M. Ridley, Evan B. Stephenson, Kayla L. Scroggins-
Uptigrove, Denver, Colorado; Wheeler Law P.C., Karen H. Wheeler, Greenwood
Village, Colorado, for Petitioner-Appellee

Orten Cavanaugh Holmes & Hunt, LLC, Jonah G. Hunt, Joseph A. Bucceri,
Denver, Colorado, for Respondent-Appellant
¶1    This is the second appeal to this court in an insurance dispute

 between Owners Insurance Company (Owners) and Dakota Station

 II Condominium Association, Inc. (Dakota). This appeal requires us

 to address a novel issue of state law: Where an insurance policy’s

 appraisal provision requires the agreement of at least one impartial

 appraiser for an award to be binding, does the lack of impartiality

 by the only appraiser to agree to the award invalidate the award?

 Because we conclude that it does and because the trial court

 properly determined that the only appraiser who agreed to the

 appraisal award was not impartial, we affirm the trial court’s

 judgment vacating the award.

                           I.   Background

¶2    Dakota, which represents the owners of a forty-nine-building

 residential property, filed two claims with its insurer, Owners, after

 the property sustained storm damage. When the parties couldn’t

 agree on the amount of the damage, Dakota invoked the appraisal

 provision in the insurance policy.

¶3    That provision reads, in relevant part, as follows:

           If [Owners] and [Dakota] disagree on the value
           of the property or the amount of loss, either
           may make written demand for an appraisal of


                                      1
            the loss. In this event, each party will select a
            competent and impartial appraiser. The two
            appraisers will select an umpire. If they
            cannot agree, either may request that selection
            be made by a judge of a court having
            jurisdiction. The appraisers will state
            separately the value of the property and
            amount of loss. If they fail to agree, they will
            submit their differences to the umpire. A
            decision agreed to by any two will be binding.

¶4    Dakota hired Scott Benglen to serve as its public adjuster to

 handle the claims. Benglen, who was working on a contingency

 basis and thus had a financial interest in the claims’ outcome,

 retained Laura Haber initially as a policy and damage expert and

 later as Dakota’s appraiser. Haber’s contract included a fee cap

 provision that would limit her fees, incurred on an hourly basis, to

 “5% of the total replacement cost value.” The contract included

 lines for the parties to initial that term but no one did so.

¶5    In accordance with the appraisal procedure, the parties’

 respective appraisers submitted their estimates and the umpire

 issued an award adopting some estimates from each appraiser. The

 umpire adopted Owners’ appraiser’s estimates in four contested

 categories and adopted Haber’s estimates in the other two,

 including the largest contested category of roof repair, for a total



                                    2
 award of about $3 million. The umpire and Haber both signed

 agreeing to the award, and Owners paid it.

¶6    Owners later filed a motion to vacate the appraisal award

 under section 13-22-223, C.R.S. 2020, of the Colorado Uniform

 Arbitration Act (CUAA), alleging, among other things, that Haber

 wasn’t impartial, as required by the policy.

¶7    The trial judge conducted an evidentiary hearing and then

 issued oral findings and conclusions denying the motion. He

 retired shortly thereafter, and another judge reduced the oral

 rulings to writing. In those rulings, the court determined that

 appraisers aren’t subject to the same impartiality requirements as

 umpires or arbiters but, instead, are expected to base their

 decisions on their experience and investigation (much like expert

 witnesses) and not let their findings be influenced by the side for

 whom they work. The court found that, under this standard, Haber

 hadn’t acted improperly on any of the grounds asserted by Owners,

 including that she allegedly (1) visited the property and met with

 Benglen and Dakota’s board of directors before being appointed as

 the appraiser; (2) had a partnership relationship with Benglen;

 (3) failed to disclose roof damage that had occurred before the policy


                                   3
 period; (4) included in her estimate damage that had occurred after

 the policy period, when Dakota was no longer insured by Owners;

 and (5) operated under a contract capping her fee at 5% of the

 appraisal award.

¶8    As to the last issue regarding the fee cap, the court found that

 neither party thought the cap applied to this case; the fee would’ve

 been under 2% of the award no matter which figures the umpire

 adopted, so the cap “didn’t come into play”; if it had come into play,

 the court likely would’ve enforced it notwithstanding the parties’

 failure to initial that provision; and a fee cap contract doesn’t itself

 establish bias as a matter of law.

¶9    A split division of this court affirmed. Owners Ins. Co. v.

 Dakota Station II Condo. Ass’n, 2017 COA 103 (Owners Ins. I). The

 majority largely agreed with the impartiality standard employed by

 the trial court but concluded that an appraiser can favor one side

 more than the other. Id. at ¶¶ 20-26. Applying this standard, it

 affirmed all of the trial court’s findings. Id. at ¶¶ 27-69. In a partial

 dissent, Judge Terry wrote that she would employ an impartiality

 standard precluding appraisers from advocating for the party who

 selects them, would reverse and remand for further findings on


                                      4
  whether Haber was impartial under that standard, and would direct

  that “[i]f [Haber] lacked the requisite impartiality, the damages

  award should be vacated.” Id. at ¶¶ 77, 82 (Terry, J., concurring in

  part and dissenting in part).

¶ 10   The supreme court reversed, concluding that the division

  majority had employed the wrong standard of impartiality. Owners

  Ins. Co. v. Dakota Station II Condo. Ass’n, 2019 CO 65, ¶¶ 38-44

  (Owners Ins. II). In doing so, the court established the applicable

  standard for appraiser impartiality: the policy language “requires

  the appraiser to be unbiased, disinterested, without prejudice, and

  unswayed by personal interest” and to “not favor one side more

  than the other.” Id. at ¶ 44. It also offered guidance on the

  distinction between advocating for a party (which is not allowed)

  and advocating for the appraiser’s position (which is):

            An appraiser can certainly explain her position
            without running afoul of the provision’s
            impartiality requirement. An appraiser may,
            for example, defend her choice of methodology
            or use of certain data. Conversely, an
            appraiser may explain why she feels another
            appraiser’s methodology or use of data is
            wrong. In neither instance would the
            appraiser necessarily be acting as an advocate
            on behalf of a party to the dispute. An
            appraiser advocates for or on behalf of a party


                                    5
            when her actions are motivated by a desire to
            benefit a party. For example, if an appraiser
            simply seeks top dollar for a client, that is
            improper. In contrast, explaining a position or
            defending a choice in methodology can be
            motivated by a desire to reach an accurate
            outcome.

  Id. at ¶ 44 n.5. The supreme court remanded the case for the trial

  court to “determine whether Dakota’s appraiser’s conduct

  conformed to [this] standard.” Id. at ¶ 44.

¶ 11   The supreme court also considered the significance of the fee

  cap. The court agreed with the division majority’s statement that

  “we see no basis for concluding that [the appraiser]’s impartiality

  was compromised by this [5%] fee cap when [5%] of the final

  appraisal was far in excess of the actual billed fees and the contract

  provision was not invoked.” Id. at ¶ 48 (quoting Owners Ins. I,

  ¶ 55). The court added that, “[i]n such a case, where the appraiser

  didn’t believe the cap was in effect and there is seemingly no

  relationship between the fees billed by the appraiser and the

  estimates she put forth, we can’t say that hypothetical incentives

  rendered her partial.” Id. Thus, the court concluded, “while we are

  wary of the possible incentives these agreements create, we decline

  to hold that they render appraisers partial as a matter of law.” Id.


                                    6
¶ 12   The case then returned to the trial judge who had reduced the

  initial oral ruling to writing, and the judge set the matter for a new

  evidentiary hearing. But the parties couldn’t agree on the scope of

  the remand — in particular, whether another evidentiary hearing

  was warranted, what evidence was relevant in such a hearing, and

  the extent to which the court could reconsider the earlier findings.

  Dakota argued that no hearing was warranted, filed motions to

  exclude some of Owners’ anticipated evidence, and urged the court

  not to reconsider the earlier findings.

¶ 13   The court didn’t rule on the motions before the start of the

  hearing but instructed Dakota’s counsel to raise the issues as they

  came up. At the start of the hearing, the court said that its role was

  “to determine whether [Haber]’s conduct conformed to that of

  impartial appraiser”; that it would revisit the earlier findings in

  considering this issue under the appropriate standard; and that,

  while the supreme court had ruled that the fee cap didn’t by itself

  render Haber biased, the cap still could be relevant if it motivated

  Haber to advocate for Dakota. Dakota’s counsel disagreed with the

  court’s directives and asked for a stay to allow it to file a C.A.R. 21




                                     7
  petition asking the supreme court to weigh in on the issues. The

  court denied the stay and proceeded with the hearing.

¶ 14   After the hearing, the remand court issued new findings and

  conclusions finding that Haber wasn’t impartial, reasoning that

  Haber was not a credible witness and that there were “multiple

  examples of her advocacy and overall failure to act in an unbiased,

  disinterested, and unswayed by personal interest [manner].” The

  court made detailed findings of partiality, separated into three

  categories: (1) biased and acting as an advocate; (2) interested; and

  (3) swayed by personal interest.

¶ 15   In the first category — bias and advocating for Dakota — the

  court found that

       • during and after the appraisal, Haber didn’t believe it was

          important for appraisers to be unbiased (although at the

          remand hearing she changed her testimony on this point

          and said she previously had “lost [her] mind”);

       • Haber testified that she could advocate and remain

          unbiased, that it’s “natural” for appraisers to advocate for

          insureds, and that it would be appropriate for her to “favor”

          Dakota if it was a close call;

                                     8
       • Haber said she couldn’t remember getting instructions from

         Benglen about what to include in her appraisal, how to

         handle the umpire, and how to present her appraisal to the

         umpire — yet other witnesses testified to these facts, which

         show Haber was motivated by a desire to help Dakota1; and

       • Haber refused to answer whether it was appropriate for an

         appraiser to decide on the outcome of a claim before

         evaluating the claim.

¶ 16   In the second category — interest — the court found that

       • Haber denied or couldn’t remember Benglen urging her to

         include losses from a later storm in her appraisal so as to

         take advantage of Owners’ more favorable policy compared

         with the policy in effect during the storm;

       • Haber conceded at the hearing that the later losses

         should’ve been part of a separate claim — yet there was no

         evidence she had tried to distinguish those losses from the

         losses occurring during the policy period;


  1The remand court found that Benglen had prodded Haber to “go in
  at $4.5 million” with her estimate and that she ultimately provided
  a total estimate to the umpire of nearly $4.4 million, which was
  within “Benglen’s targeted range.”

                                   9
       • Benglen held Haber out as an expert on insurance policies

         (specifically, on maximizing insurance damage estimates);

       • Haber had sued Owners in a separate matter; and

       • Haber said she didn’t recall advising Dakota that she was

         “very confident” in a positive outcome on the claims but

         denied that such a statement would be inappropriate.

¶ 17   And, as to the third category — swayed by personal interest —

  the court found that

       • Haber acted as Benglen’s “business associate” or “partner”

         at the same time she was acting as Dakota’s appraiser;

       • Benglen introduced Haber as his “associate,” and she never

         corrected him;

       • Haber didn’t disclose her association with Benglen to

         Owners; and

       • Haber’s conduct under the fee cap agreement was “subject

         to review in terms of the impartiality requirement” and, at a

         minimum, four line items in her appraisal represented

         overreaching to gain personal interest — (1) ridge caps,

         when there weren’t any before the covered storm events;

         (2) re-nailing roof sheathing, when she admitted the county

                                  10
          doesn’t require it and she had no proof it was needed;

          (3) skylight replacement, when there was insufficient

          evidence to show the skylights were damaged; and

          (4) satellite dish remounting, when there wasn’t evidence

          that any satellite dish was mounted on any roof.

¶ 18   Based on all these findings, the court found that “Haber’s

  conduct in estimating this loss smacks of unabashed advocacy” and

  “is the antithesis of that of an impartial appraiser.” Thus, the court

  concluded, her conduct didn’t meet the impartiality standard from

  Owners Insurance II and the appraisal award had to be vacated. It

  entered judgment accordingly.

                               II.   Analysis

¶ 19   Dakota contends that the remand court erred in four ways:

  (1) by failing to follow the law of the case; (2) through its rulings

  (or failure to rule) on pre-hearing motions, a requested stay, and

  evidentiary objections; (3) by applying the wrong legal standard; and

  (4) by making unsupported factual findings. We consider each

  contention in turn.




                                     11
                          A.    Law of the Case

¶ 20   Dakota contends that the remand court failed to follow the law

  of the case in its proceedings on remand. We are not persuaded.

¶ 21   We review de novo whether a trial court correctly followed the

  law of the case. Thompson v. Catlin Ins. Co. (UK) Ltd., 2018 CO 95,

  ¶ 20; Woodbridge Condo. Ass’n, Inc. v. Lo Viento Blanco, LLC, 2020

  COA 34, ¶ 25, aff’d, 2021 CO 56.

¶ 22   The law of the case doctrine contains two branches, which we

  analyze differently depending on whether the prior law of the case

  involves the court’s own rulings or the rulings of a higher court.

  Hardesty v. Pino, 222 P.3d 336, 339 (Colo. App. 2009).

¶ 23   The first branch, referred to generally as the law of the case,

  “‘expresses the practice of courts generally to refuse to reopen what

  has been decided,’ and has been described as a ‘discretionary rule

  of practice.’” People v. Morehead, 2019 CO 48, ¶ 10 (quoting People

  ex rel. Gallagher v. Dist. Ct., 666 P.2d 550, 553 (Colo. 1983)). This

  doctrine doesn’t prevent a court from revisiting its own prior

  rulings, particularly where those rulings are no longer sound due to

  changed conditions of law. See Stockdale v. Ellsworth, 2017 CO

  109, ¶ 37; McWhinney Centerra Lifestyle Ctr. LLC v. Poag & McEwen


                                    12
  Lifestyle Centers-Centerra LLC, 2021 COA 2, ¶ 70. Additionally, the

  doctrine applies only to decisions of law — not to the resolution of

  factual questions. S. Cross Ranches, LLC v. JBC Agric. Mgmt., LLC,

  2019 COA 58, ¶ 40.

¶ 24   The second branch, known as the mandate rule, is not

  discretionary. State ex rel. Weiser v. Castle L. Grp., LLC, 2019 COA

  49, ¶ 25. Under the mandate rule, “[c]onclusions of an appellate

  court on issues presented to it as well as rulings logically necessary

  to sustain such conclusions become the law of the case,” which the

  trial court must follow on remand. Id. (quoting Super Valu Stores,

  Inc. v. Dist. Ct., 906 P.2d 72, 79 (Colo. 1995)). This rule likewise

  requires us to follow the supreme court’s mandate. See People v.

  Wise, 2014 COA 83, ¶ 8.

¶ 25   We disagree with Owners’ argument that Dakota waived and

  withdrew this argument in the remand court. Dakota’s counsel

  repeatedly objected to the scope of the remand proceedings. While

  at one point counsel conceded that it was “fine” if the court believed

  additional evidence would be helpful in deciding the issues, counsel

  maintained that the scope of any such evidence and the remand

  proceedings generally should be limited. Accordingly, we discern no


                                    13
  waiver. See In re Marriage of Schlundt, 2021 COA 58, ¶ 18 (“To

  establish waiver, there must be a clear, unequivocal, and decisive

  act by the party against whom waiver is asserted.”).

¶ 26   Dakota makes four arguments challenging the remand court’s

  compliance with the law of the case. None are persuasive.

¶ 27   First, Dakota argues that the remand court failed to defer to

  the initial findings that were affirmed by the division majority and

  not reviewed by the supreme court. Essentially, it argues that the

  supreme court reviewed only the appraiser impartiality standard

  and fee cap issues and, thus, the other issues affirmed by the

  division majority remain the law of the case. But the supreme

  court’s articulation of the correct impartiality standard — which

  differed from the standards applied by the trial court in the earlier

  decision and by the division majority in the prior appeal —

  necessarily affected all the issues going to Haber’s partiality. The

  remand court therefore appropriately followed the supreme court’s

  direction to determine whether Haber’s conduct conformed to this

  new standard. See Owners Ins. II, ¶ 44. Indeed, while the remand

  court had discretion to decide whether another evidentiary hearing

  was warranted, the supreme court’s remand instructions required it


                                    14
  to reassess whether Haber’s conduct conformed to the newly

  articulated standard for impartiality — and, had it not done so, it

  would have violated the mandate rule.

¶ 28   Moreover, Dakota’s argument misunderstands the nature and

  impact of appellate decisions regarding factual matters. Appellate

  courts are not fact finders. If an appellate court affirms a trial

  court’s findings of fact, that decision doesn’t set those findings in

  stone. It is merely a determination that the findings were supported

  by the record and not clearly erroneous. See Woodbridge Condo.

  Ass’n, ¶ 24. A trial court remains free to reconsider its own factual

  findings later in the case, as long as doing so is consistent with the

  mandate. Cf. S. Cross Ranches, ¶ 40 (the law of the case doctrine

  doesn’t apply to findings of fact). Thus, the remand court wasn’t

  prohibited from reconsidering the prior factual findings.

¶ 29   Next, Dakota argues that the remand court ignored the

  instructions in the mandate issued by this court following the

  supreme court’s decision. That mandate said that “this case is

  returned to the [trial court] for further proceedings consistent with

  the opinion of the Colorado Supreme Court and that portion of the

  Court of Appeals opinion that was affirmed.” According to Dakota,


                                     15
  the portion of the division majority’s opinion that was affirmed

  included all rulings other than the impartiality standard. Not so.

  The portion that was affirmed related to the fee cap. And, again,

  the supreme court’s explicit instructions on remand were to

  reconsider Haber’s conduct under the correct standard.

¶ 30   Dakota also argues that the remand court lacked jurisdiction

  to consider the fee cap because the supreme court didn’t remand

  the case for further consideration of that issue. But the supreme

  court’s remand was broad, including a directive to evaluate all of

  Haber’s conduct under the correct impartiality standard, and its

  ultimate holding as to the fee cap agreement was simply “declin[ing]

  to hold that [such agreements] render appraisers partial as a matter

  of law.” Owners Ins. II, ¶ 48. Thus, the remand court arguably was

  correct in saying that, while the supreme court’s ruling foreclosed it

  from finding that the mere existence of the fee cap rendered Haber

  partial, it still could consider whether the fee cap may have

  motivated Haber to advocate for Dakota.

¶ 31   But even if the supreme court’s ruling is read more broadly to

  foreclose further consideration of the impact of the fee cap, the

  remand court didn’t make any findings or conclusions specifically


                                    16
  related to the fee cap. The court referenced the fee cap in its final

  finding on Haber being swayed by personal interest, expressing that

  “[Haber]’s conduct under the fee [cap] agreement is subject to

  review in terms of the impartiality requirement.”2 But, ultimately,

  its finding focused on four specific items Haber erroneously

  included in her appraisal. While the fee cap may have suggested to

  the court that Haber could personally gain from an inflated

  appraisal, the underlying point was that Haber may have inflated

  the appraisal to favor Dakota. And this was only one of many

  findings the remand court made about Haber’s partiality.

¶ 32   Thus, even if the remand court was overinclusive in what it

  considered on remand, that had no impact on the outcome. See

  Bernache v. Brown, 2020 COA 106, ¶ 26 (“We will not disturb a

  judgment unless a court’s error affected the substantial rights of

  the parties,” meaning that it “‘substantially influenced the outcome

  of the case or impaired the basic fairness of the trial itself.’” (quoting

  Laura A. Newman, LLC v. Roberts, 2016 CO 9, ¶ 24)).



  2 We disagree with Owners’ argument that this reference in the
  remand court’s decision was to Benglen’s contingency agreement
  rather than Haber’s fee cap agreement.

                                     17
¶ 33   Finally, Dakota argues that the remand court erred by

  ordering another hearing when the supreme court didn’t direct it to

  do so. Dakota acknowledges that the supreme court remanded the

  case to “determine whether Dakota’s appraiser’s conduct conformed

  to th[e] standard” it had articulated for appraiser impartiality.

  Owners Ins. II, ¶ 44; see also id. at ¶¶ 6, 50 (remanding “for further

  proceedings consistent with this opinion”). But Dakota argues that

  because the supreme court didn’t order a new hearing, the remand

  court erred by conducting one and allowing Owners to introduce

  expert testimony, raise new arguments, revisit prior arguments, and

  introduce new evidence occurring after the first hearing.

¶ 34   To the contrary, when an appellate court issues a general

  remand for further proceedings, a trial court may accept new

  evidence and reconsider its prior rulings based on that evidence, so

  long as the trial court’s actions are consistent with the mandate.

  See, e.g., Thompson, ¶¶ 21, 25; Ferrel v. Colo. Dep’t of Corr., 179

  P.3d 178, 185 (Colo. App. 2007). And where, as here, an appellate

  court articulates new legal standards, it is appropriate for a trial

  court on remand to allow the parties “an opportunity to try the case




                                    18
  under the appropriate legal standards.” Pub. Serv. Co. v. Blue River

  Irrigation Co., 782 P.2d 792, 794 (Colo. 1989).

                        B.    Rulings on Motions

¶ 35   Dakota contends that the remand court abused its discretion

  by failing to rule on its pre-hearing motions to establish the scope of

  the remand, denying its requested stay, and ruling on evidentiary

  objections. See Warembourg v. Excel Elec., Inc., 2020 COA 103,

  ¶ 88 (reviewing evidentiary rulings for an abuse of discretion);

  Christel v. EB Eng’g, Inc., 116 P.3d 1267, 1270 (Colo. App. 2005)

  (reviewing decisions whether to stay proceedings for an abuse of

  discretion).

¶ 36   Contrary to Owners’ arguments, we conclude that Dakota

  preserved its arguments from its pre-hearing motions by filing those

  motions and re-raising the issues in the motions at the start of the

  hearing, see Banning v. Prester, 2012 COA 215, ¶ 29, and that

  Dakota developed its appellate arguments sufficiently for us to

  review them, see Woodbridge Condo. Ass’n, ¶ 44.

¶ 37   However, we do agree that Dakota hasn’t articulated any harm

  from the court’s delay in addressing the scope of the remand.

  Given our rulings affirming the court’s compliance with the law of


                                    19
  the case and mandate rule, it follows that the scope of the remand

  proceedings was appropriate. And Dakota hasn’t explained how the

  delay affected its hearing preparations or otherwise caused it any

  prejudice. Thus, even if the court erred in deferring a ruling on the

  motions, any such error was harmless. See Bernache, ¶ 26.

¶ 38   The same is true of the remand court’s denial of a stay for

  Dakota to file a C.A.R. 21 petition on the scope of the remand.

  Again, the scope of the remand proceedings was appropriate, and

  Dakota hasn’t articulated any prejudice resulting from the denial of

  the stay.

¶ 39   Dakota similarly hasn’t articulated any prejudice relating to its

  argument that the remand court employed erroneous and disparate

  standards to objections at the hearing. Dakota argues that the

  court instructed counsel at the start of the hearing that they

  couldn’t lodge speaking objections but then at times allowed

  Owners’ counsel to lodge longer objections while limiting Dakota’s

  counsel to two-word objections. It also argues that, as a result of

  the court’s rulings, it wasn’t able to make a complete record of its

  objections and offers of proof. But the few times that counsel or the

  court requested an offer of proof, counsel was allowed to provide


                                    20
  one. And Dakota hasn’t articulated any additional objections,

  explanations, or offers of proof it would’ve provided or how they

  would’ve impacted the outcome of the case. Accordingly, any

  alleged errors were harmless. See Bernache, ¶ 26.

                 C.    Application of the Legal Standard

¶ 40   Dakota contends that the remand court applied the wrong

  legal standard when it vacated the appraisal award. We disagree.

¶ 41   We review de novo whether a trial court applied the correct

  legal standard in making factual findings. Briargate at Seventeenth

  Ave. Owners Ass’n v. Nelson, 2021 COA 78M, ¶ 18.

¶ 42   We also review de novo issues of contract interpretation,

  including interpretation of insurance policy provisions. Morley v.

  United Servs. Auto. Ass’n, 2019 COA 169, ¶ 15. We construe an

  insurance policy according to the well-settled principles of contract

  interpretation, giving effect to the parties’ intent and reasonable

  expectations. Id. We enforce an insurance policy as written unless

  the language is ambiguous, meaning that it is susceptible on its

  face of more than one reasonable interpretation. Id. at ¶ 16.

¶ 43   Dakota relies on Andres Trucking Co. v. United Fire & Casualty

  Co. to support its argument that an umpire’s award may be vacated


                                    21
  only if any misconduct is attributable to the umpire — not one of

  the appraisers. 2018 COA 144. But Andres didn’t consider and

  doesn’t say anything about appraiser misconduct. The issue in that

  case was an alleged error in the umpire’s calculations. Id. at

  ¶¶ 48-53. Thus, in saying that a party had “failed to carry its

  burden to establish a ‘manifest mistake’ in the umpire’s valuation,”

  the division was merely applying the legal standards to the

  particular issue in that case. Id. at ¶ 53 (citation omitted).

¶ 44   The Andres division’s articulation of the legal standards,

  however, do apply more broadly to this case. This includes the

  statements that “[t]he appraisal award issued under an insurance

  policy is binding so long as the appraisers (including the umpire)

  have performed the duties required of them by the policy” and that

  “an appraisal award entered by an umpire may be disregarded only

  if the award was made without authority or was made as a result of

  fraud, accident, or mistake.” Id. at ¶ 49.3


  3 Andres Trucking Co. v. United Fire & Casualty Co. also quotes a
  North Carolina case in stating that “[m]istakes by appraisers, like
  those made by arbitrators, are insufficient ‘to invalidate an award
  fairly and honestly made.’” 2018 COA 144, ¶ 53 (quoting
  Harleysville Mut. Ins. Co. v. Narron, 574 S.E.2d 490, 496 (N.C. Ct.


                                    22
¶ 45   Here, Haber’s lack of impartiality signifies both that one of the

  appraisers didn’t perform the duties required of her by the policy

  and that the award was made without authority. The policy

  unambiguously requires that, for an appraisal award to be binding

  on the parties, it must be “agreed” to by two of three persons —

  either the umpire and “a competent and impartial appraiser” or,

  conceivably, two “competent and impartial appraiser[s].” The award

  here was signed only by the umpire and Haber, who was not

  impartial. Thus, it’s not binding.

¶ 46   In nearly identical circumstances, the Tenth Circuit similarly

  concluded that an appraisal award was invalid and, therefore, a

  trial court hadn’t erred by vacating it. The Tenth Circuit interpreted

  identical policy language to signify that “an appraisal award is valid

  only if signed by two impartial appraisers,” including the umpire in

  the generic reference to “appraisers.” Auto-Owners Ins. Co. v.

  Summit Park Townhome Ass’n, 886 F.3d 852, 857 (10th Cir. 2018);

  see also id. at 855-56 (policy language). Thus, after affirming the



  App. 2002)). As applied here, an award agreed to by a partial
  appraiser is not “fairly and honestly made” where the policy
  requires appraiser impartiality.


                                    23
  trial court’s ruling that an appraiser who had signed the award was

  not impartial, the Tenth Circuit held that “[w]ith [the appraiser]

  disqualified, the appraisal award had only one valid signature (the

  umpire’s)” and “[t]he award was therefore invalid under the terms of

  the insurance policy.” Id. at 857.

¶ 47   Other cases also support this interpretation. See, e.g., Copper

  Oaks Master Home Owners Ass’n v. Am. Fam. Mut. Ins. Co., No. 15-

  CV-01828-MSK-MJW, 2018 WL 3536324, at *9, *18 (D. Colo. July

  23, 2018) (unpublished order) (summarizing federal cases as

  holding that, “[i]f the appraiser has a duty to be ‘impartial’ and is

  not, then he or she is disqualified without any showing of an effect

  of the lack of impartiality on the appraisal process or award” and

  vacating an award after determining one of the appraisers and the

  umpire were not impartial); Colo. Hosp. Servs. Inc. v. Owners Ins.

  Co., No. 14-CV-001859-RBJ, 2015 WL 4245821, at *1, *3 (D. Colo.

  July 14, 2015) (unpublished order) (determining that an “appraisal

  award was not conducted in accordance with [an insurance] policy”

  with language functionally identical to that in this case because the




                                     24
  appraiser who agreed to the award wasn’t impartial and, therefore,

  vacating the award).4

¶ 48   We agree with these cases and conclude that, where an

  insurance policy’s appraisal provision requires the agreement of at

  least one impartial appraiser for an award to be binding, the lack of

  impartiality by the only appraiser to agree to the award invalidates

  it. The remand court therefore did not err by vacating the award.5

                          D.   Factual Findings

¶ 49   Dakota contends that the remand court’s factual findings are

  unsupported by the record. Relatedly, it also contends that the

  court improperly indicated its intent to rule in Owners’ favor before

  the close of evidence. We are not persuaded.




  4 Dakota suggests that the federal cases are inapplicable because
  they were brought under the CUAA and applied that statute’s
  neutral arbitrator standards. But on the relevant issue of what
  happens once an appraiser is found impartial, the cases relied not
  on the CUAA but on the language of the insurance policies — which
  was functionally identical to the language at issue here.
  5 Dakota also argues that the remand court erroneously relied on
  Providence Washington Insurance Co. v. Gulinson, 73 Colo. 282, 215
  P. 154 (1923), in evaluating Haber’s conduct. But the court didn’t
  rely on — or even cite — that case in its findings and conclusions.


                                    25
¶ 50   We review a trial court’s findings of fact for clear error and will

  not disturb them if there is any evidence in the record to support

  them. Woodbridge Condo. Ass’n, ¶ 24. It’s the trial court’s sole

  province to resolve factual issues, determine witness credibility,

  weigh evidence, and make reasonable inferences from that evidence.

  In re Estate of Owens, 2017 COA 53, ¶ 22. We may not reweigh

  evidence or substitute our own judgment for the trial court’s. Id.

¶ 51   Although it’s true, as Dakota points out, that we subject

  factual findings to heightened scrutiny “when a court adopts,

  virtually word for word, a party’s proposed findings of fact,”

  Woodbridge Condo. Ass’n, ¶ 24 n.8 (emphasis omitted), that’s not

  what happened here. There are substantial differences between

  Owners’ proposed findings and the findings the court adopted. And

  the court made clear that it had conducted its own independent

  analysis by stating at the beginning of its order that it had

  “considered the proposed orders, case file, and law”; making various

  changes to the proposed findings; and adding its own assessment of

  witness credibility (particularly as to Haber). See Auto-Owners Ins.

  Co. v. Bolt Factory Lofts Owners Ass’n, 2021 CO 32, ¶ 21 n.5.




                                    26
¶ 52   We perceive no merit in Dakota’s argument that the remand

  court improperly prejudged the case. Dakota relies solely on the

  judge’s comment near the end of the hearing that she “had some

  significant regrets” about signing the previous judge’s order right

  after she arrived in the division. That vague comment — which

  seemed to allude to regrets she may have had at the time or soon

  after she signed the order — in no way suggested that she had

  prejudged the issues on remand.

¶ 53   Turning to the factual findings on remand, Dakota argues that

  the findings on the following issues were not based on competent

  evidence: (1) whether the fee cap was operative; (2) whether Haber’s

  pre-appointment visit to the property and meeting with Benglen and

  Dakota’s board were improper; (3) whether Haber and Benglen were

  partners; (4) whether Haber’s inclusion of damage occurring after

  the policy period was improper; and (5) whether Haber’s refusal to

  answer certain questions at the hearing, her statement during the

  appraisal proceedings that she was confident in a positive outcome,

  her expert status, and her unrelated lawsuit against a different

  insurer evidenced partiality. We reject these challenges.




                                    27
¶ 54   As to the first issue, the remand court didn’t actually find that

  the fee cap was operative. As explained in Part II.A, the court

  alluded to the fee cap in its final finding on Haber being swayed by

  personal interest, but its finding ultimately was based not on the

  fee cap being operative but on specific items Haber improperly

  included in her appraisal.

¶ 55   As to Haber’s pre-appointment visit to the property and

  meeting with Benglen and Dakota’s board, the remand court noted

  these facts — which are supported by the record — in its factual

  summary. But the court didn’t find that these particular activities

  were improper, nor did it cite or directly rely on these activities in

  its findings of partiality.

¶ 56   As to the association between Haber and Benglen, Dakota

  cites both individuals’ hearing testimony denying any “partnership”

  and attempting to explain the reference to a “partner” in some of

  their emails. But there was ample evidence that, irrespective of the

  lack of any formal partnership, Haber and Benglen had a close

  working relationship with respect to the appraisal, and the remand

  court was entitled to rely on that evidence.




                                     28
¶ 57   As to Haber’s inclusion of damages post-dating the policy

  period, Dakota cites testimony suggesting that both appraisers had

  agreed to include in their estimates “all damage to the roofs,”

  including damage from a later storm. But there was also evidence

  that it was Benglen who elected to include the damage from the

  later storm in the claims and that Owners’ appraiser didn’t know

  the storm had occurred outside the policy period, when Dakota was

  no longer insured by Owners.

¶ 58   Finally, as to Haber’s refusal to answer certain questions, her

  statement about being confident in a positive outcome on the claim,

  her expert status, and her lawsuit against another insurer, we

  discern no reversible error. It was the remand court’s province to

  determine witness credibility, the weight to accord the testimony,

  and the inferences to be drawn from it. See Owens, ¶ 22. And

  while the court was apparently confused about Haber’s lawsuit —

  which was not against Owners but another insurance company —

  that error was harmless, particularly in light of the court’s various

  other findings underlying its determination that Haber was partial.

  See Marsico Cap. Mgmt., LLC v. Denver Bd. of Cnty. Comm’rs, 2013

  COA 90, ¶¶ 33-37.


                                    29
                           III.    Conclusion

¶ 59   The judgment is affirmed.

       JUDGE FURMAN and JUDGE TOW concur.




                                    30